Citation Nr: 1642600	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  10-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right upper extremity disorder exclusive of the right hand, claimed as right wrist, right shoulder, and right elbow disabilities.

3.  Entitlement to service connection for a right hand disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1987 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal now resides with the RO in Montgomery, Alabama. 

The Board remanded these matters in April 2014 so that the Veteran could be scheduled for a Board hearing.  A videoconference hearing was held before the undersigned Veterans Law Judge in May 2016.  

The Board has recharacterized and consolidated the claims for entitlement to service connection for right shoulder, right elbow and right wrist disabilities into one claim for a right upper extremity disorder exclusive of the right hand, based on the medical evidence and other information of record, including the Veteran's testimony.  See Board Hearing Transcript at 7; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a right hand disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee patellofemoral syndrome and patellofemoral chondromalacia had its onset in service.

2.  The Veteran's cervical radiculopathy and peripheral compression consistent with right wrist carpal tunnel syndrome had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for entitlement to service connection for a right upper extremity disability, exclusive of the hand, are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 
Left Knee

The Veteran asserts that he has a left knee disability that had its onset during service.  See May 2016 Board hearing transcript.  

With respect to the first element of service connection, current disability, there is conflicting evidence of record.  Against the claim is the opinion of the August 2008 VA fee-basis examiner, who stated there was no currently diagnosed disability of the left knee because there was no pathology on physical examination.  An x-ray was taken of the left knee at that time, which was negative for evidence of fracture or significant bone, joint, or soft tissue abnormality.   Significantly, in his May 2010 substantive appeal, the Veteran took issue with the August 2008 VA examination report, noting that at the time of the examination he was not having any pain in his left knee.  

Evidence in favor of a current disability consists of July 2016 correspondence from private physician J.D.L., M.D.  Dr. J.D.L. stated that he evaluated the Veteran in June 2016, and that his examination was consistent with patellofemoral syndrome and patellofemoral chondromalacia.  Affording the Veteran the benefit of the doubt, the first element of service connection is established. 

The second element of service connection is also met, as numerous service treatment records (STRs) over the course of several years reflect the Veteran sought treatment for left knee pain, with a diagnostic impression of patellofemoral syndrome versus patellofemoral chondromalacia.  See, e.g., September 1996, October 1996, May 1998, October 1998, March 1999, and November 2002 STRs.

Thus, the remaining element to establish service connection is nexus.  In this case, the only competent nexus opinion of record is in favor of the claim.  Specifically, Dr. J.D.L. opined in July 2016 that the Veteran's current left knee diagnoses were continuations of the same disabilities that he had throughout his military career, and were not reflective of any new injuries.  Dr. J.D.L.'s statement is consistent with the extensive knee problems documented in service as well as the Veteran's May 2016 Board hearing testimony that he had no knee trouble prior to service, that his left knee disability began approximately two years after entering service, and that his symptoms have continued to the present time.  

Thus, for reasons outlined above, all three elements are met, and service connection for the Veteran's left knee disability is established.

Right Upper Extremity

The Veteran asserts that he has a right upper extremity disorder affecting his shoulder, elbow and wrist that had its onset during service.  

With respect to the first element of service connection, current disability, there is conflicting evidence of record.  Against the claim is the opinion of the August 2008 VA fee-basis examiner, who stated there was no currently diagnosed disability of the right wrist because there was no pathology on physical examination.  

In his May 2010 substantive appeal, the Veteran took issue with the August 2008 VA examination report, noting that at the time of the examination he was not having any pain in his right wrist.  He also stated that he had a steroid injection in his right wrist the day before the VA examination was conducted and this likely impacted the examination results.  The Veteran further stated that the pain and numbness in his right arm were so severe that he had difficulty using his right upper extremity in his work as a mechanic.  

Evidence in favor of a current disability consists of an August 2016 letter from Dr. J.D.L., which reflects the Veteran currently suffers from cervical radiculopathy and peripheral compression consistent with carpal tunnel syndrome in his right wrist.  Affording the Veteran the benefit of the doubt, the first element of service connection is met. 

The second element of service connection is also satisfied.  Numerous STRs over the course of several years reflect the Veteran sought treatment for pain and numbness in the right upper extremity, undergoing occupational therapy, chiropractic treatment and steroid injections, and he was diagnosed with right wrist dysfunction, tenosynovitis, and "c/t," or carpal tunnel syndrome during service.  See, e.g., November 2002, December 2002, January 2003, February 2003, March 2003, April 2003, May 2003, June 2003, July 2003, September 2003, December 2003 and January 2004 STRs.

Thus, the remaining element to establish service connection is nexus.  Here, the only competent nexus opinion of record is in favor of the claim.  Specifically, Dr. J.D.L. opined in August 2016 that the Veteran's current cervical radiculopathy and peripheral compression consistent with right wrist carpal tunnel syndrome was the result of repetitive use, and was consistent with his ongoing service involvement.  Dr. J.D.L.'s statement is substantiated by the extensive evidence of right upper extremity problems during service, as well as the Veteran's statements concerning the etiology of his right upper extremity problems.

Thus, for reasons outlined above, all three elements are met, and service connection for the Veteran's right upper extremity disability is established.


ORDER

Service connection for a left knee patellofemoral syndrome and patellofemoral chondromalacia is granted.

Service connection for a right upper extremity disability exclusive of the hand, namely cervical radiculopathy and peripheral compression consistent with carpal tunnel syndrome, is granted. 


REMAND

In regard to the remaining issues on appeal, the Board finds the August 2008 VA examination report inadequate.  Thus, on remand, the Veteran should be afforded a new examination to determine the nature and etiology of his right hand and low back disabilities.  Updated VA and private treatment notes should also be obtained.
Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his right hand and low back disabilities.  The examiner should review the entire claims file and a copy of this REMAND.  All appropriate testing should be conducted, and all findings reported in detail.  The examiner is asked to respond to the following:

(a) Identify each disability of the right hand and low back that have been present during the appeal period (since June 2008).  If there is no diagnosis of the right hand, please explain this finding in light of the May 2003 STR documenting arthritis in carpometacarpal (CMC) joint one of the right hand.

(b) For each disability so diagnosed, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service, to include documented treatment of right hand and low back problems therein?

Full rationale should be provided for all opinions expressed.  If an opinion cannot be expressed without resort to speculation, the provider must state the reasons why resort to speculation would be necessary. 

4.  Then, after taking any additional development deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


